SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 2-57689) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 70 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.74 [X] VANGUARD MUNICIPAL BOND FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing become effective on November 19, 2010, pursuant to Rule (B)(1)(III) of Rule 485. This Post-Effective Amendment is being made to extend the date of effectiveness for previously filed Post-Effective Amendments (Post-Effective Amendment No. 67, 68, and 69). October 20, 2010 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Municipal Bond Funds (the Trust) File No. 2-57689 Commissioners: Pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, we are filing Post-Effec- tive Amendment No. 70 to the Trusts Registration Statement. The sole purpose of this filing is to extend the pending effective date of the Trusts 67th, 68th, and 69th Post-Effective Amendments. By way of further background:  Post-Effective Amendment No. 67 was filed under Rule 485(a) on June 24, 2010, to add three new series to the Trust, each of which will offer Admiral and ETF Shares, and will be known as Vanguard Short-Term Municipal Bond Index Fund, Vanguard Intermediate-Term Municipal Bond Index Fund; and Vanguard Long-Term Municipal Bond Index Fund. We requested that Post- Effective Amendment No. 67 become effective on the 75th day after filing.  Post-Effective Amendment No. 68 was filed under Rule 485(b) on September 2, 2010, and responded to comments of the Commissions Staff regarding the prior 485(a) filing, and included updated exhibits to the Trusts Registration Statement. Post-Effective Amendment No. 68 requested a new effective date of September 22, 2010, for both amendments 67 and 68.  Post-Effective Amendment No. 69 was filed under Rule 485(b) on September 21, 2010, for the sole purpose of extending to October 21, 2010, the then-pending effective date of Post-Effective Amendment No. 68. The contents of Post-Effective Amendments No. 67, 68, and 69 are hereby incorporated by reference into this filing, which we propose to become effective on November 19, 2010. Please contact me at (610) 669-2689 with any questions or comments that you have concerning this amendment or the requested effective date. Thank you. Sincerely, Nathan M. Will Associate Counsel The Vanguard Group, Inc. cc: Christian Sandoe, Esq. U.S. Securities and Exchange Commission SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the Securities Act), and the Investment Company Act, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 20th day of October, 2010. VANGUARD MUNICIPAL BOND FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive October 20, 2010 Officer F. William McNabb III /s/ Emerson U. Fullwood* Trustee October 20, 2010 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee October 20, 2010 Rajiv L. Gupta /s/ Amy Gutmann* Trustee October 20, 2010 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee October 20, 2010 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee October 20, 2010 F. Joseph Loughrey /s/ André F. Perold* Trustee October 20, 2010 André F. Perold /s/ Alfred M. Rankin, Jr.* Trustee October 20, 2010 Alfred M. Rankin, Jr. /s/ Peter F. Volanakis* Trustee October 20, 2010 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer October 20, 2010 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference
